Supreme Court of Florida
                                   ____________

                                  No. SC12-1314
                                  ____________

                            JOSEPH ELI BEARDEN,
                                  Petitioner,

                                         vs.

                              STATE OF FLORIDA,
                                  Respondent.

                                  [April 16, 2015]

LABARGA, C.J.

      Joseph Eli Bearden (Bearden) seeks review of the decision of the Second

District Court of Appeal in Bearden v. State, 62 So. 3d 656 (Fla. 2d DCA 2011),

on the ground that it expressly and directly conflicts with a decision of another

district court of appeal, DeWolfe v. State, 62 So. 3d 1142 (Fla. 1st DCA 2011), on

a question of law. Specifically, the district courts reached conflicting decisions on

whether the judge or jury is charged with determining the credibility of an in-court

witness testifying as to an out-of-court statement against penal interest made by a

third party. We have jurisdiction. See art. V, § 3(b)(3), Fla. Const. For the
following reasons, we quash the Second District’s decision in Bearden and approve

the First District’s decision in DeWolfe.

                   FACTS AND PROCEDURAL HISTORY

      The facts of this case involve the underlying circumstances surrounding the

murder of Ryan Skipper (Skipper) and the relevant events at Bearden’s trial for

Skipper’s murder, which were set forth in the Second District’s opinion:

              The murder victim was a young man named Ryan Skipper. On
      March 14, 2007, his body was found on the side of Morgan Road in
      the Wahneta area—he had been stabbed to death. The evidence at
      trial reflected that on March 13, 2007, Skipper left home in his car
      after taking a telephone call at 11:10 p.m. Shortly thereafter, he
      encountered Bearden, who was walking on the side of the road.
      Skipper picked up Bearden and drove a few blocks to J.T. Brown’s
      home. While Skipper waited outside, Bearden went inside and
      unsuccessfully attempted to trade a used laptop computer for drugs.
      Present in the residence were J.T. Brown, Ray Allen Brown (J.T.’s
      son), John Kirchoff (who was temporarily living there), and William
      Brown (J.T.’s nephew). All four of these men were
      methamphetamine users.
              The events that followed Skipper and Bearden’s arrival at the
      Brown residence led to Skipper’s murder. And there was no question
      that William Brown wielded the knife used to kill Skipper. [n.2] But,
      as discussed below, Bearden’s conviction hinged on whether the jury
      accepted his version of the events as reflected in his pretrial statement
      [n.3] or the version testified to by J.T., Ray Allen, and Kirchoff at
      trial. Bearden’s version implicated William and Ray Allen in the
      murder; J.T., Ray Allen, and Kirchoff’s version implicated William
      and Bearden.

             [N.2.] William Brown was tried and convicted of the first-
             degree murder of Skipper. His appeal is currently pending in
             this court under case number 2D10–74.




                                        -2-
      [N.3.] Bearden did not testify in his own defense. But a few
      days after Skipper’s murder, Bearden voluntarily gave
      detectives a taped statement. The State played this statement
      for the jury at Bearden’s trial.

       J.T., Ray Allen, and Kirchoff testified that after Bearden and
Skipper arrived, the generator providing electrical power to the
residence began to falter because it was low on fuel. They asked
Skipper to drive to a nearby gas station to buy gas for the generator.
According to them, Skipper was accompanied on this trip by William,
Ray Allen, and Kirchoff. Skipper and the three men returned from the
gas station without incident. Thereafter, William, Bearden, and
Skipper left in Skipper’s car while Ray Allen remained at home for
the rest of the night and went to sleep.
       This testimony conflicted with Bearden’s pretrial statement that
the trip to the gas station was a ruse to permit the Browns to rob
Skipper. Bearden also claimed that only William and Ray Allen went
with Skipper to buy gas and that they returned alone in Skipper’s car.
When they returned, the men and the car were covered in blood.
Although Bearden acknowledged that he knew of the Browns’ plan to
rob Skipper, he claimed to have no idea that they would kill him. He
admitted that he and William cleaned the car and unsuccessfully
attempted to sell it or trade it for drugs. But he denied assisting in
Skipper’s murder or being present when Skipper was killed.
       Thus the critical issue of fact at Bearden’s trial was whether
Skipper was stabbed on the trip to get gas, as Bearden claimed, or
when Skipper drove away from the Browns’ residence after returning
safely from that trip, as the State’s witnesses suggested. William—the
person who actually stabbed Skipper—was in the car on both trips. If
the killing occurred during the trip to the gas station, Ray Allen was
directly implicated in the killing because he went along on that trip,
but Bearden did not. If the killing occurred after Skipper left the
Brown residence the second time with William and Bearden, then
Bearden was implicated and Ray Allen—who remained at the Brown
residence and went to sleep—could not have had any direct
involvement in the killing.
       Skipper’s partially burned car was discovered near a boat ramp
at a lake in the area. Law enforcement officers recovered several sets
of fingerprints from the vehicle, including Bearden’s and William’s
fingerprints. After law enforcement officers arrested Bearden, a grand

                                 -3-
      jury indicted him for first-degree murder and robbery with a deadly
      weapon. The State sought the death penalty, but the jury’s verdict of
      second-degree murder eliminated the death penalty as a sentencing
      option. [n.4] On the count charging Bearden with robbery with a
      deadly weapon, the jury found him guilty of the lesser-included
      offense of grand theft of a motor vehicle. The trial court sentenced
      Bearden to five years in prison on the grand theft of a motor vehicle
      conviction, to run concurrently with his life sentence. Bearden does
      not challenge his conviction and sentence for grand theft of a motor
      vehicle.

             [N.4.] In a separate information, the State charged Bearden
             with accessory after the fact to first-degree murder, tampering
             with physical evidence, and dealing in stolen property. Bearden
             moved to consolidate the two cases, and the trial court granted
             his motion. Bearden has not appealed the disposition of the
             charges filed in the separate information, and we do not address
             those matters further.

Bearden, 62 So. 3d at 657-58.

                                  Bearden’s Trial

      Bearden’s trial began in February 2009. On the second day, a witness

named Angela Tyler (Tyler) contacted the prosecutor’s office and a Sheriff’s

Office detective was sent to take her statement. Tyler was not previously

identified as a witness during the investigation. Tyler told the detective that a few

days after the murder Ray Allen Brown admitted to her that he was with William

Brown in the car when Skipper was stabbed. After receiving a copy of Tyler’s

statement, the defense planned to call her as a defense witness to impeach Ray

Allen Brown’s anticipated testimony that he was not present at the time of the

murder. Although the State planned to call Ray Allen Brown as a witness, his

                                         -4-
testimony was not presented in order to prevent the defense from impeaching him.

Therefore, the defense called Ray Allen Brown as a defense witness, but did so

prior to the proffer of Tyler’s testimony. Following Ray Allen Brown’s testimony,

which was cumulative to that of J.T. Brown and Kirchoff, the defense announced

that Ray Allen Brown was subject to recall.

      The defense proffered the testimony of Tyler, who knew both Bearden and

the Brown family and had a dating relationship with Ray Allen Brown’s cousin on

and off for about three years. According to Tyler, she encountered Ray Allen

Brown at her mother’s house on March 18, 2007. She said he seemed upset and

she asked him what was wrong. Ray Allen Brown then proceeded to tell Tyler that

his cousin, William Brown, “had gotten into a confrontation with a gay guy, and

they had an argument, and he had stabbed the guy. And he was with his cousin

when he did it.” Id. at 659. When Tyler asked him if he was involved in the

stabbing, Ray Allen Brown “said no, that he didn’t involve [sic] in the murder . . .

he had to help his cousin, though, was his exact words, because they was family

[sic].” Id. Tyler acknowledged that she believed Ray Allen Brown’s admission

that he was with William Brown when Skipper was killed, inculpating him in

Skipper’s murder and exonerating Bearden in any direct involvement in the

murder.




                                        -5-
      Following the proffer, the defense requested to recall Ray Allen Brown to

ask him whether he had made these statements to Tyler and requested to present

Tyler’s testimony about the purported statements to the jury. However, the trial

court found Tyler’s testimony about Ray Allen Brown’s alleged out-of-court

statement inadmissible on its face and concluded that it would only be admissible

if it met the four factors in Chambers v. Mississippi, 410 U.S. 284 (1973): (1) the

confession or statement was made spontaneously to a close acquaintance shortly

after the crime occurred; (2) the confession or statement is corroborated by some

other evidence in the case; (3) the confession or statement was self-incriminatory

and unquestionably against interest; and (4) if there is any question about the

truthfulness of the out-of-court confession or statement, the declarant must be

available for cross-examination. Id. at 300-01. The trial court concluded that

Tyler’s testimony only satisfied two of the four Chambers factors: the first one

(spontaneity of declarant’s statement to a close acquaintance) and the fourth one

(declarant’s availability for cross-examination). Consequently, the trial court

excluded Tyler’s testimony from the jury’s consideration. The trial court also

ruled that the defense could not recall Ray Allen Brown to question him about his

statements to Tyler.

      At the conclusion of trial, the jury rejected the first-degree murder charge

(premeditated and felony murder) and instead found Bearden guilty of the lesser-


                                        -6-
included offense of second-degree murder, for which he received a sentence of life

imprisonment. On the count charging Bearden with robbery with a deadly

weapon, he was found guilty of the lesser-included offense of grand theft of a

motor vehicle, for which he was sentenced to five years’ imprisonment to run

concurrently with his life sentence. He was also convicted of accessory after the

fact to the first-degree murder committed by William Brown, tampering with

physical evidence, and dealing in stolen property.

      On appeal to the Second District, Bearden challenged his conviction for

Skipper’s murder arguing that the trial court erred in refusing to allow Tyler to

testify and in prohibiting Bearden from questioning Ray Allen Brown about the

purported statements he made to Tyler. The Second District echoed the trial

court’s concern about Tyler’s credibility by stating:

             We also consider the doubts expressed by the trial court about
      Tyler’s credibility as a witness. Bearden argues that Tyler’s
      credibility was a matter for the jury to decide. Although this
      argument has some appeal, we disagree. . . . To the extent that
      Chambers requires an analysis of the reliability of the proposed third
      party’s out-of-court confession, an evaluation of the credibility of the
      witness the defense proposes to use to place the alleged statements on
      the record is unavoidable.

Bearden, 62 So. 3d at 664. The district court also concluded, in reviewing the trial

court’s application of the Chambers factors, that Ray Allen Brown’s statements to

Tyler were statements against interest, and thus, the third factor in the Chambers

analysis was also satisfied. However, the district court agreed with the trial court

                                         -7-
that the second factor (corroboration) was not satisfied, and it affirmed Bearden’s

judgment and sentence. With respect to the corroboration factor, the district court

described the requirement as “some external corroboration for the statement.” Id.

at 661. Because we granted review based on express and direct conflict with the

decision of the First District in DeWolfe, 62 So. 3d at 1142, we discuss that

decision next.

                                       DeWolfe

      In DeWolfe, the First District Court of Appeal held that “the credibility of an

in-court witness who is testifying with regard to an out-of-court declaration against

penal interest is not a matter that the trial court should consider in determining

whether to admit the testimony.” Id. at 1146. In DeWolfe, the defendant was tried

for the theft of two air conditioning units. Id. at 1144. At trial, DeWolfe sought to

present two witnesses who would testify that they heard another person confess to

the crime. Id. at 1143. The defendant relied on section 90.804(2)(c), Florida

Statutes (2010), the declaration against penal interest hearsay exception, to assess

whether the testimony could be admitted at trial. Id. at 1145. The trial court

excluded the testimony of both witnesses. Id. DeWolfe was convicted of felony

petit theft and appealed. Id. at 1143. The First District concluded that “[t]he

excluded evidence was central to Ms. DeWolfe’s defense” and that she was

entitled to a new trial. Id. at 1147. The district court also stated that the


                                          -8-
determination of a hearsay witness’ credibility was to be made by the jury, not the

judge, and it noted a distinction between its position and that in Bearden. Id. at

1146. Accordingly, the conflict presented for this Court’s resolution is whether the

judge or the jury should consider the credibility of a witness testifying with regard

to out-of-court statements against penal interest of a third party.

      Bearden now contends that: (1) the trial court erred when it improperly

infringed upon the role of the jury by evaluating Tyler’s credibility and

determining that her testimony was not credible; and (2) the trial court erred in

evaluating the corroboration factor of the Chambers analysis because it rejected

Bearden’s own statement to detectives as adequate corroboration of Ray Allen

Brown’s alleged confession. Further, Bearden argues that he was deprived of due

process when the trial court precluded him from recalling Ray Allen Brown

regarding his confession to Tyler.1 For the reasons discussed below, we conclude

that the trial court improperly evaluated the credibility of Tyler’s testimony and

erred when it excluded her testimony on that basis. We also conclude that a




       1. Bearden also raised an issue in his brief regarding the instruction given to
the jury on manslaughter. Because we have granted a new trial on the basis of the
errors during Bearden’s original trial, it is not necessary for us to reach this claim.




                                         -9-
defendant’s own statement may be considered as corroboration of a witness’

testimony for the purpose of the corroboration factor of the Chambers analysis.

                                     ANALYSIS

                                Standard of Review

       Generally, a trial court’s ruling on the admissibility of evidence will not be

disturbed absent an abuse of discretion. Pantoja v. State, 59 So. 3d 1092, 1095

(Fla. 2011). “ ‘However, a court’s discretion is limited by the evidence code and

applicable case law. A court’s erroneous interpretation of these authorities is

subject to de novo review.’ ” Id. (quoting McCray v. State, 919 So. 2d 647, 649

(Fla. 1st DCA 2006)).

                             Credibility Determination

       The judge, as gatekeeper, decides only whether evidence exists and is

admissible. Once the evidence is admitted, the jury decides whether it is credible.

See Carpenter v. State, 785 So. 2d 1182, 1203 (Fla. 2001). However, in Bearden,

the trial court infringed upon the jury’s role and evaluated Tyler’s credibility. The

trial court stated:

              Now, was there any unique facts given to us? Sort of. He said
       that there was an argument, may have been involved over a sexual
       advance, and Bill-Bill stabbed him. Any person in Polk County in the
       last year and a half could have surmised that information by reading
       the extensive press coverage on this case, and certainly could have
       picked it up from listening to television coverage of this case.
              And in fact, that’s another concern about mine. Why in the
       world when this woman, that being Ms. Tyler, who admitted in her

                                         - 10 -
      proffer that she knew everyone involved in this case—she knew the
      defendant, she knew Ray Ray Brown, she knew Bill Brown, she knew
      their uncles, or their fathers. She knew all these people, and she
      claims, in spite of the fact that none of these people can even tell you
      what time of day it was, she claims to specifically remember that this
      occurred on the 17th.
             That’s three days or less after this crime was committed, and
      she didn’t tell anybody until two years later, when she’s watching this
      on television.

        In Carpenter, this Court concluded that the trial court erred when it

questioned the credibility of in-court witnesses.2 We explained that under Florida

law, the credibility of an in-court witness who is testifying as to an out-of-court

declaration against penal interest is not a matter for the trial court’s consideration

in determining whether to admit the testimony. 785 So. 2d at 1203. Instead, the

jury has the duty to assess the credibility of an in-court witness who is testifying

about the out-of-court statement against penal interest. Id. Indeed, the jury does

not usurp the judge’s role by determining admissibility of evidence; therefore, the

judge should not usurp the jury’s role by assessing the credibility of an in-court

witness. Thus, we agree with the First District in DeWolfe.

      The trial court’s concerns demonstrated that it was focused on Tyler’s

credibility and her testimony about the hearsay statements. However, the proper



       2. Carpenter is distinguishable from Bearden because the declarant in
Carpenter was unavailable to testify, and thus, section 90.804(2)(c) applied.
However, Carpenter’s analysis regarding the jury’s role in assessing the credibility
of an in-court witness is applicable here.


                                         - 11 -
focus for the Chambers analysis is the reliability of the hearsay statements

themselves. The concerns about Tyler’s credibility could easily have been

addressed by the State on cross-examination. Because of the importance of Tyler’s

testimony to Bearden’s defense, we conclude that the trial court erred in

considering Tyler’s credibility. As the district court observed in Bearden, if the

jury believed Tyler’s testimony, it would have exonerated Bearden. Bearden, 62
So. 3d at 659. Therefore, there is a reasonable probability that this error affected

the verdict. See State v. DiGuilio, 491 So. 2d 1129, 1139 (Fla. 1986).

      Even if the trial court improperly considered Tyler’s credibility, a

determination as to whether her testimony is admissible cannot be made

independently of the four-factor analysis in Chambers and an assessment of the

reliability of the hearsay to which she would testify. Accordingly, we now turn to

Tyler’s proffered testimony and the sole factor in Chambers that is at issue in this

case: corroboration.

                       Bearden’s Statement as Corroboration

      Because Ray Allen Brown’s alleged statement to Tyler was an out-of-court

statement that was offered for the truth of the matter asserted—that Ray Allen

Brown was present in Skipper’s car when Skipper was murdered—the statement

constituted inadmissible hearsay under section 90.802, Florida Statutes. Under that

section, hearsay is inadmissible as evidence at trial or a hearing except as provided


                                        - 12 -
by statute. A possible hearsay exception for Tyler’s testimony regarding the

statement might have been the exception for a statement against penal interest

under section 90.804(2)(c), Florida Statutes. However, section 90.804(2)(c)

provides that hearsay that constitutes a statement against penal interest is

admissible if the declarant is unavailable to testify, and in the present case, Ray

Allen Brown was available to and did testify at trial. Thus, Tyler’s testimony

would not have been admissible under section 90.804(2)(c).

      However, in Chambers, the United States Supreme Court concluded that the

exclusion of hearsay regarding a third party’s confessions to a crime violated the

defendant’s constitutional right to due process—the state’s rules of evidence

notwithstanding. In Chambers, the defendant was convicted of the murder of a

police officer. Chambers, 410 U.S. at 285. During his trial, Chambers sought to

introduce evidence that another individual orally confessed three separate times

and also offered a sworn, albeit later recanted, confession. Id. at 289. However,

because Mississippi law would not allow the defense to impeach its own witness,

Chambers was precluded from introducing evidence relating to the alleged

confessions. Id. at 289, 294.

      Chambers argued that his right to due process was violated because he was

unable to introduce evidence relating to another person’s confessions to the crime

for which he was convicted. Id. at 298. The Supreme Court evaluated Chambers’


                                        - 13 -
argument in light of four factors intended to evaluate the admissibility of an out-of

court statement: (1) the confession or statement was made spontaneously to a close

acquaintance shortly after the crime occurred; (2) the confession or statement is

corroborated by some other evidence in the case; (3) the confession or statement

was self-incriminatory and unquestionably against interest; and (4) if there is any

question about the truthfulness of the out-of court confession or statement, the

declarant must be available for cross-examination. Id. at 300-01.3

      The First District has offered a compelling discussion of the rationale for the

constitutional analysis in Chambers. In Curtis v. State, 876 So. 2d 13, 20-21 (Fla.

1st DCA 2004), the district court observed:

             Florida allows litigants to impeach their own witnesses, but that
      does not necessarily resolve the constitutional problem identified in
      Chambers. Although a witness may be impeached in Florida by
      “[a]ny party, including the party calling the witness,” pursuant to
      section 90.608, Florida Statutes, it is still improper under Florida law
      for a party to call a witness merely as a device to place the impeaching
      testimony before the jury. See Morton v. State, 689 So. 2d 259 (Fla.
      1997), receded from on other grounds by Rodriguez v. State, 753 So.
2d 29 (Fla. 2000). In the present case, Butler testified in his
      deposition that he did not shoot Mrs. Stephens and that his earlier
      confession was false. As it turned out then, Curtis was no better off
      than Chambers. He was precluded, albeit for a slightly different
      reason, from calling the declarant to the witness stand and confronting
      him with the confession.

       3. As the Fourth District accurately explained, “Chambers does not
necessarily establish an immutable checklist of four requirements. Instead, the
primary consideration in determining admissibility is whether the statement bears
sufficient indicia of reliability.” Bearden, 62 So. 3d at 661.


                                        - 14 -
             Nor is the due process problem identified in Chambers resolved
      merely because Florida recognizes an exception to the hearsay rule for
      declarations against penal interest. If a confession by a third party is
      critical evidence that should have been admitted in evidence to protect
      the constitutional rights of the accused, the particular reason for
      excluding it under state law will make little difference. If the
      confession was excluded on the ground that it did not meet the
      requirements of the declaration against penal interest exception, the
      effect would be the same as if there were no exception at all. Here
      again, Curtis was no better off than Chambers. It did not help him
      that Florida generally recognizes an exception for declarations against
      penal interest, because the exception could not be employed under the
      facts of his case.
             Indeed, the Florida courts have consistently applied the
      constitutional analysis in Chambers, despite the exception in section
      90.804(2)(c), Florida Statutes, for declarations against penal interest.
      See Grim v. State, 841 So. 2d 455, 464 (Fla. 2003); Sliney v. State,
      699 So. 2d 662, 670 (Fla. 1997); Gudinas v. State, 693 So. 2d 953,
      965 (Fla. 1997); Hartley v. State, 686 So. 2d 1316, 1321 (Fla. 1996);
      Lightbourne v. State, 644 So. 2d 54, 57 (Fla. 1994). As these
      opinions implicitly recognize, a trial judge may be required to admit a
      third-party confession under constitutional principles, even if it does
      not qualify as a declaration against penal interest under the state law
      of evidence.

      Similar to Curtis, Bearden was unable to avail himself of the statement

against penal interest exception. Thus, the trial court properly considered Tyler’s

statement under the Chambers analysis, but concluded that only two of the factors

were satisfied (spontaneous statement and declarant’s availability for cross-

examination). The district court further concluded that Ray Allen Brown’s alleged

confession was also a statement against penal interest for purposes of meeting the

third factor of the Chambers analysis. However, the Second District agreed with

the trial court that the alleged confession was not adequately corroborated and

                                       - 15 -
lacked reliability. The district court twice discounted Bearden’s statement: “First,

the purported statements were not corroborated by any evidence in the case except

for Bearden’s pretrial statement.” Bearden, 62 So. 3d at 663 (emphasis added).

The district court also stated that “there is nothing other than Bearden’s self-

serving statements to the detectives before his arrest.” Id. at 664 (emphasis added).

      Corroborative evidence is admissible “to strengthen a witness’ testimony by

evidence of matters showing its consistency and reasonableness and tending to

indicate that the facts probably were as stated by the witness.” Chaachou v.

Chaachou, 73 So. 2d 830, 837 (Fla. 1954). Corroborating evidence is defined as

“[e]vidence that differs from but strengthens or confirms what other evidence

shows (esp. that which needs support).” Black’s Law Dictionary 674 (10th ed.

2014). In Chambers, the United States Supreme Court described the corroboration

factor as requiring “some other evidence in the case.” Chambers, 410 U.S. at 300.

In applying the Chambers analysis in Jones v. State, this Court also observed that

“each confession [must be] corroborated by some other evidence in the case.”

Jones v. State, 709 So. 2d 512, 524 (Fla. 1998); see also Sims v. State, 754 So. 2d
657, 661 n.6 (Fla. 2000) (stating that under Chambers, one of the four factors that

must be considered when determining whether hearsay is permitted as substantive

evidence is whether “each confession was corroborated by some other evidence in

the case”); Card v. State, 453 So. 2d 17, 21 (Fla. 1984) (quoting Chambers’


                                        - 16 -
statement that a declarant’s hearsay statements must be “corroborated by some

other evidence in the case . . .”). In Bearden, however, the district court varied the

language and articulated the corroboration factor as “there must be some external

corroboration for the statement.” Bearden, 62 So. 3d at 661.

      Because the proper standard is “some other evidence,” we are hard-pressed

to see why Bearden’s statement, which was actually introduced during the State’s

case-in-chief, does not satisfy this burden. See U.S. ex rel. Gooch v. McVicar, 953
F. Supp. 1001, 1009 (N.D. Ill. 1997) (“The Court in Chambers only required that

the confessions at issue were corroborated by some other evidence in the case.”).

Bearden made his pretrial statement implicating Ray Allen Brown in the murder to

police detectives just days after the murder. Bearden, 62 So. 3d at 657 n.3. This

statement corroborated the version of events that Tyler subsequently came forward

with and would have testified to at trial.

      The United States Supreme Court in Chambers offered the following salient

observation: “The State’s proof at trial excluded the theory that more than one

person participated in the shooting of [Officer] Liberty. To the extent that

McDonald’s sworn confession tended to incriminate him, it tended also to

exculpate Chambers.” Chambers, 410 U.S. at 297. Similar to Chambers, the

State’s theory in the present case was that Skipper died at the hands of William

Brown and only one other person, Bearden. Yet, Bearden contended that Ray


                                         - 17 -
Allen Brown was the person present with William at the time of Skipper’s death.

Ray Allen Brown’s alleged statements to Tyler struck at the heart of the case,

tended to implicate himself, and simultaneously tended to exculpate Bearden.

Thus, Tyler’s excluded testimony was germane to the central issue at trial.

Moreover, Bearden’s statement should have sufficed as corroboration under

Chambers.

                    Exclusion of the Recall of Ray Allen Brown

      Agreeing with the trial court, which prohibited Bearden from impeaching

Ray Allen Brown on recall regarding his alleged confession to Tyler, the district

court concluded that because Tyler’s testimony about the out-of-court statement

was inadmissible, it was likewise improper to allow Bearden to confront Ray Allen

Brown about the confession. Under section 90.608(5), Florida Statutes, “[a]ny

party, including the party calling the witness, may attack the credibility of a

witness by . . . [p]roof by other witnesses that material facts are not as testified to

by the witness being impeached.” Because Tyler’s proffered testimony placed Ray

Allen Brown in Skipper’s car at the time of the murder, he could have been

impeached as to his whereabouts at the time of and his involvement in the murder.

However, this Court’s decision in Morton v. State, 689 So. 2d 259 (Fla. 1997),

receded from on other grounds by Rodriguez v. State, 753 So. 2d 29 (Fla. 2000),

provides that a party may not call a witness for the primary purpose of developing


                                         - 18 -
impeachment evidence. In light of this rule, Ray Allen Brown could not have been

recalled to the stand solely for the purpose of impeachment.

      Nevertheless, according to the United States Supreme Court, the due process

right of a defendant in a criminal trial “is, in essence, the right to a fair opportunity

to defend against the State’s accusations.” Chambers, 410 U.S. at 294. “The rights

to confront and cross-examine witnesses and to call witnesses in one’s own behalf

have long been recognized as essential to due process.” Id. Indeed, the right of an

accused to present witnesses in his own defense is one of the most fundamental

rights. Id. at 302.

      Bearden should have had the opportunity to impeach Ray Allen Brown. The

State “lost interest” in Ray Allen Brown as a witness only after Tyler surfaced with

his alleged confession. Bearden, 62 So. 3d at 660. The State’s strategic decision

not to call Ray Allen Brown left Bearden in the position of having to call him as a

witness and this deprived Bearden of the opportunity to impeach Ray Allen Brown

based on Tyler’s testimony. The subject upon which Ray Allen Brown could have

been impeached was central to the defense theory that he, not Bearden, was in

Skipper’s car at the time of the murder. Consequently, the exclusion of the

examination of Ray Allen Brown on recall deprived Bearden of due process.

Under these circumstances, we conclude it was error for the trial court to prohibit

Bearden from calling Ray Allen Brown.


                                          - 19 -
                                 CONCLUSION

      In sum, we hold that the trial court improperly evaluated the credibility of

Tyler’s testimony, erroneously determined that Bearden’s statement was not

adequate corroboration under Chambers, and improperly prevented Bearden from

recalling Ray Allen Brown. For these reasons, we approve DeWolfe, quash the

Second District’s decision in Bearden, and remand for a new trial consistent with

this opinion.

      It is so ordered.

PARIENTE, LEWIS, QUINCE, POLSTON, and PERRY, JJ., concur.
CANADY, J., concurs in result with an opinion.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

CANADY, J., concurring in result.

      I concur in the majority opinion except for the portions of the opinion

relating to the prohibition of the recalling of Ray Allen Brown. I would not

address that issue.

Application for Review of the Decision of the District Court of Appeal - Direct
Conflict of Decisions

      Second District - Case No. 2D09-1325

      (Polk County)




                                       - 20 -
Michael Patrick Matthews and Lawrence Joseph Dougherty of Foley & Lardner
LLP, Tampa, Florida,

      for Petitioner
Pamela Jo Bondi, Attorney General, Tallahassee, Florida; Robert Jay Krauss,
Bureau Chief, Susan D. Dunlevy, Assistant Attorney General, and Diana Kay
Bock, Assistant Attorney General, Tampa, Florida,

      for Respondent




                                     - 21 -